DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-15 are allowed.

The following is an examiner’s statement of reasons for allowance: as to claims 1-3 and 5-15, patentability resides, as to claims 1-3 and 5; patentability resides, at least in part, in the first bracket is to engage with a first housing of an electronic device and the second bracket is to engage with a second housing of the electronic device as claimed and including all of the other limitations of the base claim; as to claims 6-11, patentability resides, at least in part, in the interconnection and interrelationship between the hinge assembly, the shaft having a composite neck portion, the metal portion, the non-metallic washer fixedly attached to the metal portion, the first bracket, and the second bracket as claimed and including all of the other limitations of the base claim; as to claim 12-15; patentability resides, at least in part, in the interconnection and interrelationship between the electronic device, the first housing, the second housing, the hinge assembly, the shaft having a composite neck portion, the metal portion, the non-metallic washer fixedly attached to the metal portion, the first bracket, the second bracket, the third portion, and the fourth portion as claimed and including all of the other limitations of the base claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        2022-02-08